                Case 2:18-cv-01301-RSL Document 86 Filed 04/15/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      WENDY MAGUIRE,
                                                               NO. C18-1301RSL
 9
                           Plaintiff,

10
                     v.                                        ORDER GRANTING PLAINTIFF’S
                                                               MOTION FOR PARTIAL
11
      ECO SCIENCE SOLUTIONS, INC., et al.,                     SUMMARY JUDGMENT ON
                                                               MITIGATION DEFENSE
12
                           Defendants.

13
            This matter comes before the Court on “Plaintiff Wendy Maguire’s Motion for Partial
14
     Summary Judgment on Defendants’ Failure to Mitigate Defense.” Dkt. # 65. This motion is not,
15

16   as defendants would have it, an untimely motion for reconsideration. Rather, plaintiff seeks

17   judgment at the close of discovery because defendants cannot provide facts or law that would
18   support the mitigation defense in the context of a contractual wage claim like hers. Plaintiff is
19
     correct.
20
            Defendants assert that plaintiff failed to mitigate her damages when she continued
21
     working for Ga-Du knowing she would not be paid until certain financial benchmarks were hit.
22

23   Although a breach of contract claim is generally subject to a duty to mitigate, where the claim is

24   for amounts due and owing under a contract of employment, the Court finds that the equitable
25   considerations that prompted the imposition of a duty to mitigate do not apply. See 81 A.L.R.
26
     282 (“[T]he rigid, positive principles which govern the right of action are tempered by equitable
27
     ORDER GRANTING PLAINTIFF’S MOTION
28   FOR PARTIAL SUMMARY JUDGMENT - 1
              Case 2:18-cv-01301-RSL Document 86 Filed 04/15/20 Page 2 of 2



 1   considerations applicable in the assessment of damages.”). In the circumstances presented here -
 2   where the wages sought were due and owing at the time of termination - there is no equitable
 3
     reason to impose on the employee a duty to quit earlier in order to lessen the wages the employer
 4
     ultimately has to pay.
 5

 6          Even if the duty applies, defendants have not identified what plaintiff should have done to

 7   lessen their contractual liability. Pursuant to her contract, plaintiff would be entitled to two
 8   years’ salary upon termination of her employment without cause if the termination occurred at
 9
     any point during the first two years, regardless of the exact date of the termination. Dkt. # 15-1
10
     at ¶¶ 1, 3, and 9. Thus, had plaintiff refused to work for Ga-Du as soon as she realized that she
11
     would not be paid, the constructive discharge would still have triggered the contractual
12

13   obligation to pay $240,000. Having failed to identify reasonable means by which plaintiff could

14   have mitigated the contractual wages owed in this case, defendants have failed to raise a genuine
15   issue of material fact regarding their mitigation defense as to those damages.
16

17
            For all of the foregoing reasons, plaintiff’s motion for partial summary judgment
18
     regarding the mitigation defense (Dkt. # 65) is GRANTED. Defendants’ affirmative defense of
19

20   failure to mitigate does not reduce the amount of wages due and owing to plaintiff at the time of

21   her termination or the related exemplary damages.
22

23          Dated this 15th day of April, 2020.

24                                               A
                                                 Robert S. Lasnik
25                                               United States District Judge
26

27
     ORDER GRANTING PLAINTIFF’S MOTION
28   FOR PARTIAL SUMMARY JUDGMENT - 2
